 14DECISIONS OF NATIONAL LABOR RELATIONS BOARDA & B Cartage, Inc. and Chauffeurs, Teamsters &Helpers Local Union No. 391, affiliated withInternational Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America,Petitioner. Case 11 -RC-4929May 14, 1981DECISION AND DIRECTIONThe National Labor Relations Board has consid-ered determinative challenges in an election heldNovember 14, 1980,1 and the Acting Regional Di-rector's report recommending disposition of same.The Board has reviewed the record in light of theexception and brief, and hereby adopts the ActingRegional Director's findings2and recommenda-tions.DIRECTIONIt is hereby directed that the Regional Directorfor Region 11 shall, within 10 days from the dateof this Decision, open and count the ballots ofThomas O'Dell Gilmore, Dwight V. Arey, SammyLee Hussey, and Rudy Cassanova and thereafterprepare and cause to be served on the parties a re-'The election was conducted pursuant to a Stipulation for Certifica-tion Upon Consent Election. The tally was: 7 for, and 4 against, the Peti-tioner; there were 5 challenged ballots, a sufficient number to affect theresults.2 In adopting the Acting Regional Director's finding that the parties'stipulation was not dispositive of Doyle's eligibility, Chairman Fanningand Member Zimmerman note that they do not regard the Board asbound by parties' stipulations on issues of supervisory status. See JuddValve Co.. Inc., 248 NLRB 112, fn. 3 (1980), and cases cited therein.256 NLRB No. 3vised tally of ballots, upon which basis he shalleither issue the appropriate certification or, if theballot of Gary Wayne Doyle remains determina-tive, direct that a hearing be held to resolve theissue of his supervisory status.MEMBER JENKINS, dissenting in part:I disagree with my colleagues' decision to directthat a hearing be held to resolve the issue of GaryDoyle's supervisory status in the event his ballot isdeterminative.3There is no dispute that Doyle'sname was included on a Norris-Thermador4listagreed to by the parties. This list agreed to by theparties includes a factual stipulation as to the dutiesand authority of Doyle specifically indicating, interalia, that Doyle does not possess any indicia of su-pervisory status as set out in Section 2(11) of theAct.5Therefore, I see no reason to depart fromour general policy that preelection agreements beaccorded finality.63 No exceptions have been filed to the Acting Regional Director's rec-ommendation that the challenged ballots of 4 other named employees beopened and counted and that a revised tally of ballots be issued. Hence,the sole issue presently before the Board is whether, if the ballot ofDoyle is determinative after the revised tally is issued, a hearing shouldbe held to resolve the issue of Doyle's supervisory status.4 orris-Thermador Corporation, 119 NLRB 1301 (1958).5 The instant case is readily distinguishable from Laymon Candy Com-pany, 199 NLRB 547 (1972), where the stipulation or agreement was onlyas to the ultimate legal question of eligibility to vote.6 See my concurring opinion in Judd Valve Co., Inc., 248 NLRB 861(1980).